Exhibit 10.70(A)

 

EMPLOYMENT AGREEMENT

 

AGREEMENT made and entered into in Littleton, Massachusetts, by and between
Dover Saddlery, Inc. (the “Company”), a Delaware corporation with its principal
place of business at Littleton, Massachusetts, and William G. Schmidt (the
“Executive”), effective as of the 1st day of September, 2010.

 

WHEREAS, the operations of the Company are a complex matter requiring direction
and leadership in a variety of arenas;

 

WHEREAS, the Executive possesses the experience and expertise to provide the
direction and leadership required by the Company and its Affiliates from his
business experience prior to joining the Company and his years of service to the
Company; and

 

WHEREAS, subject to the terms and conditions hereinafter set forth, the Company
therefore wishes to establish the terms of the continued employment of the
Executive as its Vice President and Chief Operating Officer, and the Executive
agrees to so establish such terms of his employment;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:

 

1.          Employment.  Subject to the terms and conditions set forth in this
Agreement, the Company hereby offers and the Executive hereby accepts employment
on the terms set forth in this Agreement.

 

2.            Term.  Subject to earlier termination as hereafter provided, this
Agreement shall have an initial twenty-four month term; the original term hereof
shall end on August 31, 2012. Unless terminated pursuant to another provision of
this Agreement, this Agreement shall thereafter have a rolling twelve-month
term, but may at any time be terminated by either party by giving not less than
twelve months written notice of the termination date.  The term of this
Agreement, as from time to time extended or renewed, is hereafter referred to as
“the term of this Agreement” or “the term hereof.”

 

3.            Capacity and Performance.

 

(a)         During the term hereof, the Executive shall serve the Company as its
Vice President and Chief Operating Officer.  In addition, and without further
compensation, the Executive shall serve as a director of the Company, if so
elected by the stockholders of the Company, and shall serve as a director of one
or more of the Company’s Affiliates if so elected from time to time.

 

(b)         During the term hereof, the Executive shall be employed by the
Company on a full-time basis and shall have all powers and duties consistent
with the position of Vice President and Chief Operating Officer subject to the
direction of the President.

 

(c)          During the term hereof, the Executive shall devote his full
business time

 

--------------------------------------------------------------------------------


 

and his best efforts, business judgment, skill and knowledge exclusively  to the
advancement  of the business and interests of the Company and its Affiliates and
to the discharge of his duties and responsibilities hereunder; provided,
however, that this provision shall not prevent the Executive from managing his
personal investments and engaging in civic and charitable activities  outside

of normal business hours.

 

(d)         Except for required travel on the Company’s business to an extent
substantially consistent with his present business travel obligations and except
for attendance at meetings of the Board of Directors of the Company and/or its
Affiliates, the Executive shall not be required to work on a regular basis at
any location outside of the Commonwealth of Massachusetts.

 

4.               Compensation and Benefits.  As compensation for all services
performed by the Executive under and during the term hereof and subject to
performance of the Executive’s duties and of the obligations of the Executive to
the Company and its Affiliates pursuant to this Agreement.

 

(a)                                         Base Salary.  During the term
hereof, the Company shall pay the Executive a salary at the rate of Two Hundred
Twenty Thousand Dollars ($220,000.00) per annum, payable in accordance with the
payroll practices of the Company for its executives. Such base salary is
hereafter referred to as the “Base Salary.”  The Base Salary will be increased
on January 1 of each year to follow year-to-year increases in the Consumer Price
Index for All Urban Consumers (“CPI-U”) as reported in the immediately preceding
December reports.

 

(b)                                         Incentive and Bonus Compensation. 
The Executive shall continue to participate in the Company’s current performance
bonus program as described in Exhibit A attached hereto.  Further, if any other
incentive or bonus compensation programs are made available to executives of the
Company, generally, the Executive shall be entitled during the term hereof to
participate in such program in accordance with the terms thereof, as such terms
may be modified or amended by the Company from time to time; provided, however,
that nothing contained herein shall obligate the Company to adopt or continue
such additional incentive or bonus compensation programs.  Any compensation paid
to the Executive under such an incentive or bonus compensation program shall be
in addition to the Base Salary.

 

(c)                                         Vacations.  During the term hereof,
the Executive shall be entitled to four (4) weeks of paid vacation annually, to
be taken at such times and intervals as shall be determined by the Executive,
subject to the reasonable business needs of the Company.

 

(d)                                        Retirement Plans.  During the term
hereof, the Employee shall be entitled to participate in and enjoy the benefit
of the Company’s 401-K Plan, and any other retirement or similar plans, programs
or arrangements available to Executive Management from time to time. For
purposes of the Agreement, “Executive Management” means the Employee and the
other two most highly paid non-shareholder executive officers of the Company
from time to time.

 

(e)                                       Health, Welfare and Fringe Benefit
Plans, Etc.  During the term hereof, the Employee shall at no cost to him be
entitled to participate in and enjoy the benefit of all of the health, medical,
dental cafeteria, reimbursement, accident, travel, insurance, sick leave, other

 

2

--------------------------------------------------------------------------------


 

leaves of absence, holidays and other similar welfare, fringe-benefit or
employment-related plans, programs, arrangements, policies or prerequisites
available to Executive Management from time to time.  Participation shall be
subject to the terms of the applicable plan documents and the discretion of the
Board or any administrative or other committee provided for in or contemplated
by such plan.  The Company may alter, modify, add to or delete its employee
benefit plans as they apply to Executive Management at such times and in such
manner as the Company determines to be appropriate, without recourse by the
Executive.

 

(f)                                          Additional Benefits.  In addition
to the other compensation and benefits described in this Section, the Company
shall pay or reimburse the Executive for medical, dental, eye, disability and
life insurance at an annual cost of an amount not to exceed Fifteen Thousand
Dollars ($15,000.00).

 

(g)                                       Business Expenses.  The Company shall
pay or reimburse the Executive for all reasonable business expenses incurred or
paid by the Executive in the performance of his duties and responsibilities 
hereunder, subject to any restrictions on such expenses set by the Board and to
such reasonable substantiation and documentation as may be specified by the
Company from time to time.

 

5.                                              Termination of Employment and
Severance Benefits.  Notwithstanding the provisions of Section 2 hereof, the
Executive’s employment hereunder shall terminate prior to the expiration of the
term hereof under the following circumstances:

 

(a)                               Retirement or Death.  In the event of the
Executive’s retirement or death during the term hereof, the Executive’s
employment hereunder shall immediately and automatically terminate.  In the
event of the Executive’s death during the term hereof, the Company shall pay to
the Executive’s designated beneficiary or, if no beneficiary has been designated
by the Executive, to his estate, any earned and unpaid Base Salary and any
incentive or bonus compensation  that is earned but unpaid, pro-rated through
the date of his death.

 

(b)                              Disability.

 

(i)                                  The Company may terminate the Executive’s
employment hereunder, upon notice to the Executive, in the event that the
Executive becomes disabled during his employment  hereunder through any illness,
injury, accident or condition of either a physical or psychological  nature and,
as a result, is unable to perform substantially all of his duties and
responsibilities hereunder for a period of twelve consecutive months, subject to
any applicable provisions of the Americans with Disabilities Act.

 

(ii)                               The Board may designate another employee to
act in the Executive’s place during any period of the Executive’s disability. 
Notwithstanding any such designation, the Executive shall continue to receive
the Base Salary and other benefits in accordance with Section 4 to the extent
provided by the then-current terms of the applicable benefit plans, until the
termination of his employment.

 

(iii)                          If any question shall arise as to whether during
any period the Executive is disabled through any illness, injury, accident or
condition of either a physical or

 

3

--------------------------------------------------------------------------------


 

psychological nature so as to be unable to perform substantially all of his
duties and responsibilities hereunder, the Executive may, and at the request of
the Company shall, submit to a medical examination by a physician selected by
the mutual agreement of the Company and the Executive or his duly appointed
guardian, if any, to determine whether the Executive is so disabled and such
determination shall for the purposes of this Agreement be conclusive of the
issue.  In the event that the Company and the Executive are unable to agree upon
the selection of the physician to conduct such medical examination, the Company
and the Executive shall each select a physician and the two physicians shall
select a third physician, and the three physicians so selected shall conduct the
medical examination; the determination of the two physicians who agree on
whether the Executive is disabled shall for the purposes of this Agreement be
conclusive of the issue.  If the question of the Executive’s disability shall
arise and the Executive shall fail to submit to such medical examination, the
Company’s determination of the issue shall be binding on the Executive.

 

(c)                                         By the Company for Cause.   The
Company may terminate the Executive’s employment hereunder for cause at any time
upon notice to the Executive setting forth in reasonable detail the nature of
such cause.  The following, as determined by the Board in its reasonable
judgment, shall constitute cause for termination:

 

(i)                                   The Executive’s falsification of the
accounts of the Company, embezzlement of funds of the Company or other fraud
with respect to the Company or any of its Affiliates; or

 

(ii)                                Conviction of, or a plea of nolo contendre
to, a felony; or

 

(iii)                             Conduct engaged in by the Executive the
continuation of which is not in the best interests of the Company and which is
or if continued would be materially harmful to the business, interests of
reputation of the Company or any of its Affiliates and as to which the Board of
Directors has given the Executive notice in person at a duly called and
scheduled meeting of the Board of Directors and at a minimum a thirty (30) day
opportunity to cure.

 

Upon the giving of notice of termination of the Executive’s employment hereunder
for cause, the Company shall have no further obligation or liability to the
Executive, other than the payment of Base Salary earned and unpaid at the date
of termination, and the contribution  by the Company to the cost of the
Executive’s participation (subject to any required employee contribution  by the
Executive under the terms of the applicable plans) in the Company’s group
medical and dental insurance plans as the same are in effect from time to time
for so long as the Executive  is entitled to continue such participation under
applicable law and plan terms.

 

(d)                                         By the Company other than for
Cause.  The Company may terminate the Executive’s employment hereunder other
than for cause at any time after the initial term upon notice to the Executive. 
In the event of such termination, then until the conclusion of a period equal to
twenty four (24) months from the date such te1mination is effective, the Company
shall continue to pay the Executive the Base Salary at the rate in effect on the
date of termination.   If the date of termination is on or after July 1st of any
year, then the Executive shall also be entitled

 

4

--------------------------------------------------------------------------------


 

to receive a prorated portion of his annual incentive compensation,  provided
that at the time of termination the Company is meeting or exceeding the goals
previously established under the annual incentive plan.

 

(e)                                          By the Executive for Good Reason. 
The Executive may terminate his employment hereunder for Good Reason, upon
notice to the Company setting forth in reasonable detail the nature of such Good
Reason.  The following shall constitute (“Good Reason” for termination by the
Executive:

 

(i)                                    Failure of the Company to continue the
Executive in the position of Vice President and Chief Operating Officer;

 

(ii)                                Breach by the Company of Section 3(d) hereof
or material diminution in the nature or scope of the Executive’s
responsibilities, duties or authority; or

 

(iii)                             Any other material breach of this Agreement by
the Company and, if such breach may be cured, the Company’s failure to do so
within ten (10) days after written notice thereof.

 

In the event of termination in accordance with this Section 5(e), then until the
conclusion of a period equal to twenty four (24) months from the date such
termination is effective, the Company shall continue to pay the Executive the
Base Salary at the rate in effect on the date of termination.  If the date of
termination is on or after July 1st of any year, then the Executive shall also
be entitled to receive a prorated portion of his annual incentive compensation,
provided that at the time of termination the Company is meeting or exceeding the
goals previously established under the annual incentive plan.

 

(f)                                          By the Executive Other than for
Good Reason.  The Executive may terminate his employment hereunder at any time
upon thirty (30) days’ notice to the Company. In the event of termination of
employment by the Executive pursuant to this Section 5(f), the Board may elect
to waive the period of notice, or any portion thereof, and, if the Board so
elects, the Company will pay the Executive his Base Salary for the notice period
(or for any remaining portion of the period), and the Company shall contribute
to the cost of the Executive’s participation (subject to any required employee
contribution  by the Executive under the terms of the applicable plans) in the
Company’s group medical and dental insurance plans as the same are in effect
from time to time for so long as the Executive is entitled to continue such
participation under applicable law and plan terms.  Except as may be necessary
or appropriate in connection with successor employment,  the Executive will keep
confidential the termination of his employment pursuant to this Section 5(f)
until the earlier of the Company ‘s announcement thereof or the expiration of a
period of forty-five (45) days from the Executive’s notice hereunder.

 

5

--------------------------------------------------------------------------------


 

(g)                                         Upon a Change of Control.

 

(i)                               If a Change of Control occurs and within two
years following such Change of Control the Company terminates the Executive’s
employment other than for Cause or the Executive terminates his employment for
Good Reason, then, in lieu of any payments to or on behalf of the Executive
under Section 5(d) or 5(e) hereof, the Company shall pay the Executive, within
ten business days of such termination, in a lump sum and amount equal to his
Base Salary for a twenty four (24) month period.

 

(ii)                            A Change of Control shall be deemed to take
place if at some time after the initial public offering of the Company’s common
shares (A) any Person or “group” (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934), in any transaction or series
of related transactions, becomes a beneficial owner (within the meaning of Rule
13d-3 as promulgated under the Securities Exchange Act of 1934), directly or
indirectly, of securities representing  fifty percent (50%) or more of the total
number of votes that may be cast for the election of directors of the Company;
(B) any merger or consolidation involving the Company (other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing  to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 51% of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation); (C) the sale, lease, conveyance
or other disposition of all or substantially all of the Company’s assets as an
entirety or substantially as an entirety to any Person or group (as defined
above) acting in concert, other than in the ordinary course of business; or (D)
the stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company’s assets.

 

(h)                                         The Company shall promptly reimburse
the Executive for the amount of all reasonable attorneys’ fees and expenses
incurred by the Executive in seeking to obtain or enforce any right or benefit
provided the Executive under this Section 5.

 

(i)                                             Post-Agreement Employment.  In
the event the Executive remains in the employ of the Company or any of its
Affiliates following termination of this Agreement, by the expiration of the
term hereof or otherwise, then such employment shall be at will.

 

6.                                             Effect of Termination.  The
provisions of this Section 6 shall apply to termination due to the expiration of
the term hereof pursuant to Section 5 or otherwise.

 

(a)                              The Company may, as a condition of fulfilling
its obligations to the Executive under Section 5, require the Executive to
execute and deliver a release to the effect that performance by the Company
under this Agreement shall constitute full settlement of any claim that the
Executive might otherwise assert against the Company, its Affiliates or any of
their shareholders, directors, officers, employees or agents on account of such
termination.

 

6

--------------------------------------------------------------------------------


 

(b)                              Unless otherwise specifically provided herein,
benefits shall terminate pursuant to the terms of the applicable benefit plans
based on the date of termination of the Executive’s employment without regard to
any continuation of Base Salary or other payment to the Executive following such
date of termination.

 

(c)                               Provisions of this Agreement shall survive any
termination if so provided herein or if necessary or desirable fully to
accomplish the purposes of such provision, including without limitation the
obligations of the Executive under Sections 7 and 8 hereof.  The obligation of
the Company to make payments to or on behalf of the Executive under Sections
5(d), 5(e) or 5(g) hereof is expressly conditioned upon the Executive’s
continued full performance of his obligations under Sections 7 and 8 hereof. 
The Executive recognizes that, except as expressly provided in sections 5(d),
5(e) or 5 (g), no compensation is earned after termination of employment.

 

7.                                             Confidential Information.

 

(a)                              The Executive acknowledges that the Company and
its Affiliates continually develop Confidential  Information, that the Executive
may develop Confidential Information for the Company or its Affiliates and that
the Executive may learn of Confidential Information during the course of
employment.  The Executive will comply with the policies and procedures of the
Company and its Affiliates for protecting Confidential Information and shall
never disclose to any Person (except as required by applicable law or for the
proper performance of his duties and responsibilities to the Company and its
Affiliates), or use for his own benefit or gain, any Confidential Information
obtained by the Executive incident to his employment or other association with
the Company or any of its Affiliates.  The Executive understands that this
restriction shall continue to apply after his employment terminates, regardless
of the reason for such termination.

 

(b)                              All documents, records, tapes and other media
of every kind and description relating to the business, present or otherwise, of
the Company or its Affiliates and any copies, in whole or in part, thereof (the
“Documents”), whether or not prepared by the Executive, shall be the sole and
exclusive property of the Company and its Affiliates.  The Executive shall
safeguard all Documents and shall surrender to the Company at the time his
employment terminates, or at such earlier time or times as the Board or its
designee may specify, all Documents then in the Executive’s possession or
control.

 

8.                                              Restricted Activities.  In
consideration of the foregoing, the Executive agrees that some restrictions on
his activities during and after his employment are necessary to protect the
goodwill, Confidential Information and other legitimate interests of the Company
and its Affiliates.

 

(a)                               While the Executive is employed by the Company
and until the conclusion of a period equal to twenty-four (24) months from the
date the Executive’s employment te1minates, (the ·’Non-Competition Period”), the
Executive shall not, directly or indirectly. whether as owner, partner,
investor, consultant, agent, employee, co-venturer or otherwise,

 

7

--------------------------------------------------------------------------------


 

compete with the Company or any of its Affiliates within the United States of
America or undertake any planning for any business competitive with the Company
or any of its Affiliates. Specifically, but without limiting the foregoing, the
Executive agrees not to engage in any manner in any activity that is competitive
with the business of the Company or any of its Affiliates as conducted during
the Executive’s employment in the retail store, retail catalog or Internet
retail sale of equestrian products.

 

(b)                       The Executive agrees that, during his employment with
the Company, will not undertake any outside activity, whether or not competitive
with the business of the Company or its Affiliates, that could reasonably give
rise to a conflict of interest or otherwise interfere with his duties and
obligation to the Company or any of its Affiliates.

 

(c)                        The Executive further agrees that while he is
employed by the Company and during the Non-Competition Period, the Executive
will not hire or attempt to hire any employee of the Company or any of its
Affiliates, assist in such hiring by any Person, encourage any such employee to
terminate his or her relationship with the Company or any of its Affiliates, or
solicit or encourage any customer or vendor of the Company or any of its
Affiliates to terminate its relationship with them.

 

(d)                       The Executive shall specifically not be able to
shorten the Non- Competition Period by waiving his right to receive payments
under paragraph 5(d) or 5(e).

 

9.                                               Notification Requirement. 
Until the conclusion of the Non-Competition Period, the Executive shall give
notice to the Company of each new business activity he plans to undertake, at
least thirty (30) days prior to beginning any such activity.  Such notice shall
state the name and address of the Person for whom such activity is undertaken
and the nature of the Executive’s business relationship(s) and position(s) with
such Person.  Subject to reasonable confidentiality requirements of a successor
employer, the Executive shall provide the Company with such other pertinent
information concerning such business activity as the Company may reasonably
request in order to determine the Executive’s continued compliance with his
obligations under Sections 7 and 8 hereof.

 

10.                                     Enforcement of Covenants.  The Executive
acknowledges that he has carefully read and considered all the terms and
conditions of this Agreement, including the restraints imposed upon him pursuant
to Sections 7 and 8 hereof.  The Executive agrees that said restraints are
necessary for the reasonable and proper protection of the Company and its
Affiliates and that each of the restraints is reasonable in respect to subject
matter, length of time and geographic area.  The Executive further acknowledges
that, were he to breach any of the covenants contained in Sections 7 or 8
hereof, the damage to the Company would be irreparable.  The Executive therefore
agrees that the Company, in addition to any other remedies available to it,
shall be entitled to preliminary and permanent injunctive relief against any
breach or threatened breach by the Executive of any of said covenants, without
having to post bond.  The parties further agree that, in the event that any
provision of Sections 7 or 8 hereof shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its being extended over
too great a time, too large a geographic area or too great a range of
activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.

 

8

--------------------------------------------------------------------------------


 

11.                                       Definitions.  Words or phrases, which
are initially capitalized or are within quotation marks, shall have the meanings
provided in this Section 11 and as provided elsewhere herein.  For purposes of
this Agreement, the following definitions apply:

 

(a)                                “Affiliates” means all persons and entities
directly or indirectly controlling, controlled by or under common control with
the Company, within the meaning of Rule 405 promulgated under the Securities Act
of 1933, as amended.

 

(b)                              “Confidential Information” means any and all
information of the Company and its Affiliates that is not generally known by
others with whom they compete or do business, or with whom they plan to compete
or do business and any and all information, publicly known in whole or in part
or not, which, if disclosed by the Company or its Affiliates would assist in
competition against them.  Confidential Information includes without limitation
non-public information relating to (i) the development, research, testing,
manufacturing, marketing and financial activities of the Company, (ii) the
Manufacturing Processes, (iii) the costs, sources of supply, financial
performance and strategic plans of the Company and its Affiliates, (iv) the
identity and special needs of the customers of the Company and its Affiliates
and (v) the people and organizations with whom the Company and its Affiliates
have business relationships and the existence of those relationships. 
Confidential Information also includes comparable information that the Company
or any of its Affiliates have received belonging to others or which was received
by the Company or any of its Affiliates with any understanding that it would not
be disclosed.

 

(c)                                 “Manufacturing Processes” means ail
manufacturing processes planned, researched, used, licensed or otherwise put
into use by the Company or any of its Affiliates, together with the identity of
all subcontractors dealt with during the Executive’s employment.

 

(d)                                “Person” means an individual, a corporation,
an association, a partnership, an estate, a trust and any other entity or
organization, other than the Company or any of its Affiliates.

 

12.                                     Withholding.  All payments made by the
Company under this Agreement shall be reduced by any tax or other amounts
required to be withheld by the Company under applicable law.

 

13.                                    Assignment.  Neither the Company nor the
Executive may make any assignment of this Agreement or any interest herein, by
operation of law or otherwise, without the prior written consent of the other;
provided, however, that the Company may assign its rights and obligations under
this Agreement without the consent of the Executive in the event that the
Company shall hereafter effect a reorganization, consolidate with, or merge
into, any other Person or transfer all or substantially  all of its properties
or assets to any other Person, subject in such case to the provisions of Section
5(g) hereof.  The Agreement shall inure to the benefit of and be binding upon
the Company and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns.  Without limiting the generality of
the foregoing, this Agreement shall be binding upon any successor to the
business of the Company as a result of a Change-of-Control  transaction
described in Section 5(g)(ii) hereof.

 

9

--------------------------------------------------------------------------------


 

14.                                      Severability.   If any portion or
provision of this Agreement shall to any extent be declared illegal or
unenforceable by a court of competent jurisdiction, then the remainder of this
Agreement, or the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable, shall
not be affected thereby, and each portion and provision of this Agreement shall
be valid and enforceable to the fullest extent permitted by law.

 

15.                                    Waiver.  No waiver of any provisions
hereof shall be effective unless made in writing and signed by the waiving
party.  The failure of either party to require the performance of any term or
obligation of this Agreement, or the waiver by either party of any breach of
this Agreement, shall not prevent any subsequent enforcement of such term or
obligation or be deemed a waiver of any subsequent breach.

 

16.                                    Notices.  Any and all notices, requests,
demands and other communications provided for by this Agreement shall be in
writing and shall be sent by telecopy or sent postage prepaid by certified mail
(return receipt requested) or reputable courier service and shall be deemed
given when so delivered by hand, telex or telecopy, or if mailed, five days
after mailing (two business days in the case of courier service) to the parties
as follows: to the Executive at his last known address on the books of the
Company and, in the case of the Company, to its principal place of business,
attention of Chief Executive Officer or to such other address as either party
may specify by notice to the other.

 

17.                                    Entire Agreement.  This Agreement
constitutes the entire agreement between the parties and supersedes all prior
communications, agreements and understandings, written or oral, with respect to
the terms and conditions of the Executive’s employment, including the prior
Employment Agreement, dated January 1, 2008.

 

18.                                    Amendment.  This Agreement may be amended
or modified only by a written instrument signed by the Executive and by an
expressly authorized representative of the Company.

 

19.                                    Headings.  The headings and captions in
this Agreement are for convenience only and in no way define or describe the
scope or content of any provision of this Agreement.

 

20.                                      Counterparts.   This Agreement may be
executed in two or more counterparts, each of which shall be an original and all
of which together shall constitute one and the same instrument.

 

21.                                    Governing Law.  This is a Massachusetts
contract and shall be construed and enforced under and be governed in all
respects by the laws of the Commonwealth of Massachusetts, without regard to the
conflict of laws principles thereof.

 

Signature Page Follows.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

 

THE EXECUTIVE

 

DOVER SADDLERY, INC.

 

 

 

 

 

 

/s/William G. Schmidt

 

By:

/s/ Stephen L. Day

William G. Schmidt

 

 

Stephen L. Day

 

 

 

Its President, duly authorized

 

11

--------------------------------------------------------------------------------


 

Exhibit A

 

Bonus Program

 

The Executive’s annual bonus will be calculated on the basis of the following
table:

 

EBITDA Goal
Achievement

 

EBITDA
Bonus

 

Warehouse Operating
Costs Bonus

Below 75%

 

No Bonus

 

0% Salary

75% of goal

 

10% of salary

 

0% salary

87.5% of goal

 

20% of salary

 

0% salary

100% of goal

 

25% of salary

 

5% of salary

110% of goal

 

30%

 

10% of salary

 

To the extent that the Company’s actual “Earnings Before Payment of Interest
Taxes Depreciation and Amortization” (“EBITDA”) falls between two of the
foregoing milestones, the Executive’s bonus will be prorated based on a
straight-line interpolation.

 

12

--------------------------------------------------------------------------------